DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following Species is required under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species:
An apparatus, as described in (Fig 1A-1F; [0059]). 
An apparatus, as described in (Fig 2; [0075]).
An apparatus, as described in (Fig 5; [0079]).
An apparatus, as described in (Fig 6; [0080]).
An apparatus, as described in (Fig 7A; [0081]).
An apparatus, as described in (Fig 8A; [0087]).
An apparatus, as described in (Fig 8D-8E; [0093-0095]).
An apparatus, as described in (Fig 9A-9C; [0099-00101]).
An apparatus, as described in (Fig 10A-10C; [0001-0006]).
As apparatus, as described in (Fig 10D; [0007]).
An apparatus, as described in (Fig 10E; [0008]).
An apparatus, as described in (Fig 10F; [0009]).
An apparatus, as described in (Fig 12; [0013]).
 A smart device, as described in (Fig 14; [0018]).
The species of different structure, Species M.I-M.XIV, as claimed are independent or distinct because they have been disclosed in separate Figures and different Embodiments, and are characterized by mutually exclusive characteristics as 
Regarding Species M.I - M.XIV, mutually exclusive features of “a tri-gate transistor 100 with ferroelectric (FE) material in the gate of the transistor,” (Fig 1A-1F; [0059]), in Species M.I, and, features of “series of tri-gate transistors that collectively form a resonator” (Fig 2; [0075]), in Species M.II, and, features of “a series of tri-gate transistors that collectively form a resonator showing mechanical resonance within the gate 107 of the multiple tri-gate resonator” (Fig 5; [0079]), in Species M.III, and, features of “Fig. 6 illustrates sensing apparatus 600 in a resonator” (Fig 6; [0080]), in Species M.IV, and, features of “a one dimensional (1D) model 700 of a resonator where the fins are assumed to be tall and actuated when supply VDD is supplied to the source and drain components during gate dielectric actuation” (Fig 7A; [0081]), in Species M.V, and, features of “a biasing scheme 800 where dielectric actuation is skipped at every other fin while one half of the fines are used for sensing” (Fig 8A; [0087]), in Species M.VI, and, features of “biasing scheme 840 where FE dielectric actuation is skipped at every other fin while one half of the fines with typical dielectric are used for sensing” (Fig 8D-8E; [0093]), in Species M.VII, and, features of “cross-section 900 of a FE based resonator along the width of the gate” (Fig 9A-9C; [0099]), in Species M.VIII, and, features of “acoustic waveguide 1000, 1020, 1030, and 1040, respectively, with Bragg reflectors adjacent to a multi-gate transistor having FE material” (Fig 10A-10C; [0001]), in Species M.IX, and, features of “cross-sectional view 1040 of two acoustic waveguides, one formed in the frontend and another formed in the backend” (Fig 10D; [0007]), in Species M.X, and, features of “Fig. 10E illustrates another acoustic waveguide 1050” (Fig 10E; [0009]), in Species M.XI, and, features of “Fig. 10F (Fig 10F; [0009]), in Species M.XII, and, features of “Fig. 12 illustrates apparatus 1200 showing a plurality of differential drivers and sensors to provide driving and sensing modes through an array of resonators formed using Bragg reflectors adjacent to a multi-gate transistor having FE material” (Fig 12; [0013]), in Species M.XIII, and, features of “Fig. 14 illustrates a block diagram of an embodiment of a mobile device in which flat surface interface connectors could be used” (Fig 14; [0018]), in Species M.XIV.
  Therefore, the Species M.I - M.XIV, are independent or distinct, reciting mutually exclusive features. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior 
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other 
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species MPEP § 809.02(a).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone 
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898